Citation Nr: 1704772	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-13 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral toe disability.


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1961.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California. 

The Veteran is unrepresented in this matter.
In the Veteran's April 2014 VA Form 9, substantive appeal, he requested a hearing before the Board.  However, in a statement received in December 2014, he withdrew that request.  There is currently no outstanding hearing request.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA is required to assist a claimant in developing the claim, which includes requesting relevant records from private sources, so long as the records are adequately identified.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1). 

In this case, the Veteran noted in his consent to release information (VA Form 21-4142) received in September 2011 that in 1989 he had surgery on his left big toe at the University of California Los Angeles Medical Center and surgery on the large right toe in 1998 at Trinitas Hospital in Elizabeth, New Jersey.  These records are not present in the file and it appears the RO has not attempted to obtain these records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because it appears that there may be outstanding private medical records containing information pertinent to this claim, those records should be obtained on remand.

While the Veteran was afforded a VA examination on this matter in August 2011, due to the circumstances of this case the Board finds a new VA examination is warranted to address the medical matters of this appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, at the time of the August 2011 VA examination, it was the examiner's opinion that the Veteran's current bilateral toe disability was less likely as not related to his in-service toe injuries and instead were the result of "[osteoarthritis] from his surgical interventions and [the] passage of time."  However, it is the Veteran's argument that his surgical interventions were also the result of his in-service toe injuries.  Therefore, any new medical opinion obtained must properly address the Veteran's contentions as well as the evidence of record.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing the proper authorizations where necessary, the RO should attempt to obtain the private medical records referenced in the Veteran's August 2011 VA Form 21-4142.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  38 C.F.R. § 3.159(e) (2016).

2.  The RO should obtain and associate the Veteran's complete VA treatment records since September 2012.

3.  Thereafter, the Veteran should be scheduled for a VA examination regarding the bilateral toe disability.  The examiner must be provided the Veteran's claims file (to include this remand) for review, and any indicated studies must be completed.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should state whether it is at least as likely as not (a 50 percent likelihood or greater) that the Veteran has a current left or right toe disability that had its onset in service or within one year thereafter, or is etiologically related to his active service.

The examiner is also asked to specifically indicate whether the Veteran's current toe disability is related to his in-service complaint.  The examiner must consider the Veteran's lay statements that he has had toe pain since service.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. Ishizawar
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

